SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2015 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In December, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and Related Persons ( ) Board of Directors ( X ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 13,759,454 0.0876 0.0876 ADR (*) Common 8,008,880 0.0510 0.0510 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common Direct with the company Subscription 01 2,296,939 R$8.258211 R$18,968,607.98 Shares Common Direct with the company Exerc options 01 124,075 R$1.064520 R$132,080.32 Shares Common Direct with the company Exerc options 01 551,300 R$1.487060 R$819,816.18 Shares Common Direct with the company Exerc options 01 1,748,300 R$1.371000 R$2,396,919.30 Shares Common Direct with the company Exerc options 01 63,575 R$2.678840 R$170,307.25 Shares Common Direct with the company Exerc options 01 2,373,475 R$2.882480 R$6,841,494.22 Shares Common Direct with the company Exerc options 01 111,200 R$4.706960 R$523,413.95 Total Buy R$29,852,639.20 ADR (*) Common Direct with the company Exerc options 01 1,783,250 US US 3,088,270.87 Total Buy US 3,088,270.87 Shares Common Direct with the company Sell 01 83,464 R$16.01 R$1,336,258.64 Shares Common Itau Corretora Sell 03 1,200 R$15.74 R$18,888.00 Shares Common N/A Sell (Exchange) 08 2,576,586 R$1.0090 R$2,599,775.27 Shares Common N/A Sell (Exchange) 08 2,296,939 R$1.9323 R$4,438,375.23 Total Sell R$8,393,297.14 Shares Common N/A Conversion to ADRs 01 4,888,461 0.00 0.00 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 11,181,668 0.0712 0.0712 ADR (*) Common 14,680,591 0.0934 0.0934 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In December, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 11,267,919,068 71.7286 71.7286 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) ADR (*) Common N/A Buy (Exchange) 08 44,460 US 7.14853 US 317,823.90 Total (Exchange) US 317,823.90 Shares Common N/A Buy (Exchange) 08 8,862,410 R$2.026694 R$17,961,395.12 Total (Exchange) R$17,961,395.12 Shares Common Brasil Plural Buy 01 2,000 R$15.91 R$31,820.00 Shares Common Brasil Plural Buy 01 5,600 R$15.92 R$89,152.00 Shares Common Brasil Plural Buy 01 8,600 R$15.93 R$136,998.00 Shares Common Brasil Plural Buy 01 12,300 R$15.94 R$196,062.00 Shares Common Brasil Plural Buy 01 14,400 R$15.95 R$229,680.00 Shares Common Brasil Plural Buy 01 54,400 R$15.96 R$868,224.00 Shares Common Brasil Plural Buy 01 1,200 R$15.97 R$19,164.00 Shares Common Brasil Plural Buy 01 6,000 R$15.98 R$95,880.00 Shares Common Brasil Plural Buy 01 2,800 R$15.99 R$44,772.00 Shares Common Brasil Plural Buy 01 32,700 R$16.00 R$523,200.00 Shares Common Brasil Plural Buy 01 386,900 R$16.01 R$6,194,269.00 Shares Common Brasil Plural Buy 02 2,000 R$15.62 R$31,240.00 Shares Common Brasil Plural Buy 02 8,800 R$15.64 R$137,632.00 Shares Common Brasil Plural Buy 02 20,200 R$15.65 R$316,130.00 Shares Common Brasil Plural Buy 02 6,200 R$15.67 R$97,154.00 Shares Common Brasil Plural Buy 02 5,500 R$15.68 R$86,240.00 Shares Common Brasil Plural Buy 02 4,000 R$15.69 R$62,760.00 Shares Common Brasil Plural Buy 02 12,200 R$15.70 R$191,540.00 Shares Common Brasil Plural Buy 02 1,700 R$15.71 R$26,707.00 Shares Common Brasil Plural Buy 02 18,400 R$15.72 R$289,248.00 Shares Common Brasil Plural Buy 02 6,500 R$15.73 R$102,245.00 Shares Common Brasil Plural Buy 02 9,000 R$15.74 R$141,660.00 Shares Common Brasil Plural Buy 02 43,000 R$15.75 R$677,250.00 Shares Common Brasil Plural Buy 02 2,100 R$15.76 R$33,096.00 Shares Common Brasil Plural Buy 02 15,400 R$15.77 R$242,858.00 Shares Common Brasil Plural Buy 02 2,500 R$15.78 R$39,450.00 Shares Common Brasil Plural Buy 02 13,700 R$15.79 R$216,323.00 Shares Common Brasil Plural Buy 02 35,400 R$15.80 R$559,320.00 Shares Common Brasil Plural Buy 02 23,400 R$15.81 R$369,954.00 Shares Common Brasil Plural Buy 02 30,300 R$15.82 R$479,346.00 Shares Common Brasil Plural Buy 02 60,200 R$15.83 R$952,966.00 Shares Common Brasil Plural Buy 02 148,900 R$15.84 R$2,358,576.00 Shares Common Brasil Plural Buy 02 196,200 R$15.85 R$3,109,770.00 Shares Common Brasil Plural Buy 02 27,900 R$15.86 R$442,494.00 Shares Common Brasil Plural Buy 02 21,500 R$15.87 R$341,205.00 Shares Common Brasil Plural Buy 02 8,300 R$15.88 R$131,804.00 Shares Common Brasil Plural Buy 02 59,800 R$15.89 R$950,222.00 Shares Common Brasil Plural Buy 02 177,600 R$15.90 R$2,823,840.00 Shares Common Brasil Plural Buy 02 74,100 R$15.91 R$1,178,931.00 Shares Common Brasil Plural Buy 02 87,900 R$15.92 R$1,399,368.00 Shares Common Brasil Plural Buy 02 24,200 R$15.93 R$385,506.00 Shares Common Brasil Plural Buy 02 37,300 R$15.94 R$594,562.00 Shares Common Brasil Plural Buy 02 11,700 R$15.95 R$186,615.00 Shares Common Brasil Plural Buy 02 2,100 R$15.96 R$33,516.00 Shares Common Brasil Plural Buy 02 18,100 R$15.97 R$289,057.00 Shares Common Brasil Plural Buy 02 7,900 R$15.98 R$126,242.00 Shares Common Brasil Plural Buy 02 4,000 R$15.99 R$63,960.00 Shares Common Brasil Plural Buy 02 3,000 R$16.00 R$48,000.00 Shares Common Itaú Corretora Buy 02 100 R$15.87 R$1,587.00 Shares Common Itaú Corretora Buy 02 2,400 R$15.88 R$38,112.00 Shares Common Itaú Corretora Buy 02 2,600 R$15.89 R$41,314.00 Shares Common Itaú Corretora Buy 02 4,400 R$15.90 R$69,960.00 Shares Common Itaú Corretora Buy 02 90,500 R$15.91 R$1,439,855.00 Shares Common BTG Pactual Buy 02 500,000 R$15.70 R$7,850,000.00 Shares Common BTG Pactual Buy 02 6,700 R$15.74 R$105,458.00 Shares Common BTG Pactual Buy 02 493,300 R$15.75 R$7,769,475.00 Shares Common Brasil Plural Buy 03 1,500 R$15.67 R$23,505.00 Shares Common Brasil Plural Buy 03 50,600 R$15.68 R$793,408.00 Shares Common Brasil Plural Buy 03 28,800 R$15.69 R$451,872.00 Shares Common Brasil Plural Buy 03 88,700 R$15.70 R$1,392,590.00 Shares Common Brasil Plural Buy 03 1,300 R$15.71 R$20,423.00 Shares Common Brasil Plural Buy 03 2,600 R$15.72 R$40,872.00 Shares Common Brasil Plural Buy 03 9,700 R$15.73 R$152,581.00 Shares Common Brasil Plural Buy 03 26,700 R$15.74 R$420,258.00 Shares Common Brasil Plural Buy 03 31,000 R$15.75 R$488,250.00 Shares Common Brasil Plural Buy 03 1,000 R$15.78 R$15,780.00 Shares Common Brasil Plural Buy 03 32,800 R$15.79 R$517,912.00 Shares Common Brasil Plural Buy 03 64,900 R$15.80 R$1,025,420.00 Shares Common Brasil Plural Buy 03 57,100 R$15.81 R$902,751.00 Shares Common Brasil Plural Buy 03 52,200 R$15.82 R$825,804.00 Shares Common Brasil Plural Buy 03 20,900 R$15.83 R$330,847.00 Shares Common Brasil Plural Buy 03 47,000 R$15.84 R$744,480.00 Shares Common Brasil Plural Buy 03 4,700 R$15.85 R$74,495.00 Shares Common Brasil Plural Buy 03 1,000 R$15.86 R$15,860.00 Shares Common Brasil Plural Buy 03 3,400 R$15.87 R$53,958.00 Shares Common Brasil Plural Buy 03 3,000 R$15.88 R$47,640.00 Shares Common Brasil Plural Buy 03 5,000 R$15.89 R$79,450.00 Shares Common Brasil Plural Buy 03 37,000 R$15.90 R$588,300.00 Shares Common Brasil Plural Buy 04 2,500 R$15.52 R$38,800.00 Shares Common Brasil Plural Buy 04 13,600 R$15.53 R$211,208.00 Shares Common Brasil Plural Buy 04 11,800 R$15.54 R$183,372.00 Shares Common Brasil Plural Buy 04 3,000 R$15.55 R$46,650.00 Shares Common Brasil Plural Buy 04 1,500 R$15.56 R$23,340.00 Shares Common Brasil Plural Buy 04 23,500 R$15.57 R$365,895.00 Shares Common Brasil Plural Buy 04 5,600 R$15.58 R$87,248.00 Shares Common Brasil Plural Buy 04 18,000 R$15.59 R$280,620.00 Shares Common Brasil Plural Buy 04 46,200 R$15.60 R$720,720.00 Shares Common Brasil Plural Buy 04 28,500 R$15.61 R$444,885.00 Shares Common Brasil Plural Buy 04 7,500 R$15.62 R$117,150.00 Shares Common Brasil Plural Buy 04 7,500 R$15.63 R$117,225.00 Shares Common Brasil Plural Buy 04 8,400 R$15.64 R$131,376.00 Shares Common Brasil Plural Buy 04 34,900 R$15.65 R$546,185.00 Shares Common Brasil Plural Buy 04 2,600 R$15.76 R$40,976.00 Shares Common Brasil Plural Buy 04 7,100 R$15.77 R$111,967.00 Shares Common Brasil Plural Buy 04 21,900 R$15.78 R$345,582.00 Shares Common Brasil Plural Buy 04 24,400 R$15.79 R$385,276.00 Shares Common Brasil Plural Buy 04 44,000 R$15.80 R$695,200.00 Shares Common Brasil Plural Buy 05 500 R$15.66 R$7,830.00 Shares Common Brasil Plural Buy 05 1,500 R$15.67 R$23,505.00 Shares Common Brasil Plural Buy 05 9,300 R$15.68 R$145,824.00 Shares Common Brasil Plural Buy 05 11,000 R$15.69 R$172,590.00 Shares Common Brasil Plural Buy 05 14,300 R$15.70 R$224,510.00 Shares Common Brasil Plural Buy 08 36,100 R$15.67 R$565,687.00 Shares Common Brasil Plural Buy 08 4,300 R$15.68 R$67,424.00 Shares Common Brasil Plural Buy 08 7,000 R$15.69 R$109,830.00 Shares Common Brasil Plural Buy 08 152,600 R$15.70 R$2,395,820.00 Shares Common Brasil Plural Buy 08 23,500 R$15.71 R$369,185.00 Shares Common Brasil Plural Buy 08 4,800 R$15.72 R$75,456.00 Shares Common Brasil Plural Buy 08 15,400 R$15.73 R$242,242.00 Shares Common Brasil Plural Buy 08 415,800 R$15.74 R$6,544,692.00 Shares Common Brasil Plural Buy 08 54,800 R$15.75 R$863,100.00 Shares Common Brasil Plural Buy 08 21,300 R$15.77 R$335,901.00 Shares Common Brasil Plural Buy 08 78,600 R$15.78 R$1,240,308.00 Shares Common Brasil Plural Buy 08 25,400 R$15.79 R$401,066.00 Shares Common Brasil Plural Buy 08 60,400 R$15.80 R$954,320.00 Shares Common Brasil Plural Buy 08 200 R$15.84 R$3,168.00 Shares Common Brasil Plural Buy 08 10,700 R$15.85 R$169,595.00 Shares Common Brasil Plural Buy 08 28,400 R$15.86 R$450,424.00 Shares Common Brasil Plural Buy 08 20,800 R$15.87 R$330,096.00 Shares Common Brasil Plural Buy 08 19,500 R$15.88 R$309,660.00 Shares Common Brasil Plural Buy 08 20,400 R$15.89 R$324,156.00 Shares Common Brasil Plural Buy 09 14,000 R$15.37 R$215,180.00 Shares Common Brasil Plural Buy 09 49,500 R$15.38 R$761,310.00 Shares Common Brasil Plural Buy 09 37,500 R$15.39 R$577,125.00 Shares Common Brasil Plural Buy 09 19,000 R$15.40 R$292,600.00 Shares Common Brasil Plural Buy 09 1,000 R$15.41 R$15,410.00 Shares Common Brasil Plural Buy 09 4,000 R$15.42 R$61,680.00 Shares Common Brasil Plural Buy 09 5,200 R$15.43 R$80,236.00 Shares Common Brasil Plural Buy 09 19,700 R$15.44 R$304,168.00 Shares Common Brasil Plural Buy 09 19,700 R$15.45 R$304,365.00 Shares Common Brasil Plural Buy 09 46,400 R$15.46 R$717,344.00 Shares Common Brasil Plural Buy 09 17,100 R$15.47 R$264,537.00 Shares Common Brasil Plural Buy 09 1,500 R$15.48 R$23,220.00 Shares Common Brasil Plural Buy 09 6,900 R$15.55 R$107,295.00 Shares Common Brasil Plural Buy 09 15,000 R$15.56 R$233,400.00 Shares Common Brasil Plural Buy 09 2,000 R$15.57 R$31,140.00 Shares Common Brasil Plural Buy 09 500 R$15.58 R$7,790.00 Shares Common Brasil Plural Buy 09 10,200 R$15.59 R$159,018.00 Shares Common Brasil Plural Buy 09 6,100 R$15.60 R$95,160.00 Shares Common Brasil Plural Buy 09 26,900 R$15.61 R$419,909.00 Shares Common Brasil Plural Buy 09 18,300 R$15.62 R$285,846.00 Shares Common Brasil Plural Buy 09 34,500 R$15.63 R$539,235.00 Shares Common Brasil Plural Buy 09 40,000 R$15.64 R$625,600.00 Shares Common Brasil Plural Buy 09 39,600 R$15.65 R$619,740.00 Shares Common Brasil Plural Buy 09 65,400 R$15.68 R$1,025,472.00 Shares Common Brasil Plural Buy 10 21,200 R$15.58 R$330,296.00 Shares Common Brasil Plural Buy 10 32,900 R$15.59 R$512,911.00 Shares Common Brasil Plural Buy 10 53,400 R$15.60 R$833,040.00 Shares Common Brasil Plural Buy 10 6,900 R$15.61 R$107,709.00 Shares Common Brasil Plural Buy 10 42,100 R$15.62 R$657,602.00 Shares Common Brasil Plural Buy 10 13,100 R$15.63 R$204,753.00 Shares Common Brasil Plural Buy 10 14,000 R$15.64 R$218,960.00 Shares Common Brasil Plural Buy 10 72,900 R$15.65 R$1,140,885.00 Shares Common Brasil Plural Buy 10 6,500 R$15.66 R$101,790.00 Shares Common Brasil Plural Buy 10 16,000 R$15.67 R$250,720.00 Shares Common Brasil Plural Buy 11 25,300 R$15.74 R$398,222.00 Shares Common Brasil Plural Buy 11 15,500 R$15.75 R$244,125.00 Shares Common Brasil Plural Buy 11 4,200 R$15.76 R$66,192.00 Shares Common Brasil Plural Buy 11 8,000 R$15.77 R$126,160.00 Shares Common Brasil Plural Buy 11 21,400 R$15.78 R$337,692.00 Shares Common Brasil Plural Buy 11 7,600 R$15.79 R$120,004.00 Shares Common Brasil Plural Buy 11 18,000 R$15.80 R$284,400.00 Shares Common Brasil Plural Buy 11 270,000 R$15.89 R$4,290,300.00 Shares Common Brasil Plural Buy 11 10,000 R$15.90 R$159,000.00 Shares Common Brasil Plural Buy 11 30,000 R$15.92 R$477,600.00 Shares Common Brasil Plural Buy 12 611,300 R$15.50 R$9,475,150.00 Shares Common Brasil Plural Buy 12 23,200 R$15.51 R$359,832.00 Shares Common Brasil Plural Buy 12 57,600 R$15.52 R$893,952.00 Shares Common Brasil Plural Buy 12 52,400 R$15.53 R$813,772.00 Shares Common Brasil Plural Buy 12 34,100 R$15.54 R$529,914.00 Shares Common Brasil Plural Buy 12 48,900 R$15.55 R$760,395.00 Shares Common Brasil Plural Buy 12 15,400 R$15.56 R$239,624.00 Shares Common Brasil Plural Buy 12 47,500 R$15.57 R$739,575.00 Shares Common Brasil Plural Buy 12 28,200 R$15.58 R$439,356.00 Shares Common Brasil Plural Buy 12 11,200 R$15.59 R$174,608.00 Shares Common Brasil Plural Buy 12 50,200 R$15.60 R$783,120.00 Shares Common Brasil Plural Buy 12 13,200 R$15.61 R$206,052.00 Shares Common Brasil Plural Buy 12 19,200 R$15.62 R$299,904.00 Shares Common Brasil Plural Buy 12 4,500 R$15.63 R$70,335.00 Shares Common Brasil Plural Buy 12 7,000 R$15.64 R$109,480.00 Shares Common Brasil Plural Buy 12 26,500 R$15.65 R$414,725.00 Shares Common Brasil Plural Buy 12 34,600 R$15.66 R$541,836.00 Shares Common Brasil Plural Buy 12 32,500 R$15.67 R$509,275.00 Shares Common Brasil Plural Buy 12 12,000 R$15.68 R$188,160.00 Shares Common Brasil Plural Buy 12 9,900 R$15.69 R$155,331.00 Shares Common Brasil Plural Buy 12 45,600 R$15.70 R$715,920.00 Shares Common Brasil Plural Buy 12 1,600 R$15.71 R$25,136.00 Shares Common Brasil Plural Buy 12 9,900 R$15.72 R$155,628.00 Shares Common Brasil Plural Buy 12 6,500 R$15.73 R$102,245.00 Shares Common Brasil Plural Buy 12 38,400 R$15.74 R$604,416.00 Shares Common Brasil Plural Buy 12 75,300 R$15.75 R$1,185,975.00 Shares Common Brasil Plural Buy 12 16,100 R$15.76 R$253,736.00 Shares Common Brasil Plural Buy 12 22,100 R$15.77 R$348,517.00 Shares Common Brasil Plural Buy 12 46,900 R$15.78 R$740,082.00 Shares Common Brasil Plural Buy 12 37,800 R$15.79 R$596,862.00 Shares Common Brasil Plural Buy 12 38,100 R$15.80 R$601,980.00 Shares Common Brasil Plural Buy 12 2,300 R$15.84 R$36,432.00 Shares Common Brasil Plural Buy 15 300 R$15.04 R$4,512.00 Shares Common Brasil Plural Buy 15 28,400 R$15.05 R$427,420.00 Shares Common Brasil Plural Buy 15 400 R$15.12 R$6,048.00 Shares Common Brasil Plural Buy 15 4,100 R$15.13 R$62,033.00 Shares Common Brasil Plural Buy 15 22,300 R$15.14 R$337,622.00 Shares Common Brasil Plural Buy 15 4,400 R$15.15 R$66,660.00 Shares Common Brasil Plural Buy 15 20,900 R$15.16 R$316,844.00 Shares Common Brasil Plural Buy 15 7,300 R$15.17 R$110,741.00 Shares Common Brasil Plural Buy 15 11,800 R$15.18 R$179,124.00 Shares Common Brasil Plural Buy 15 21,500 R$15.19 R$326,585.00 Shares Common Brasil Plural Buy 15 14,700 R$15.20 R$223,440.00 Shares Common Brasil Plural Buy 15 7,600 R$15.21 R$115,596.00 Shares Common Brasil Plural Buy 15 15,500 R$15.22 R$235,910.00 Shares Common Brasil Plural Buy 15 5,200 R$15.23 R$79,196.00 Shares Common Brasil Plural Buy 15 4,900 R$15.24 R$74,676.00 Shares Common Brasil Plural Buy 15 5,200 R$15.25 R$79,300.00 Shares Common Brasil Plural Buy 15 2,300 R$15.26 R$35,098.00 Shares Common Brasil Plural Buy 15 8,600 R$15.27 R$131,322.00 Shares Common Brasil Plural Buy 15 34,300 R$15.28 R$524,104.00 Shares Common Brasil Plural Buy 15 13,000 R$15.29 R$198,770.00 Shares Common Brasil Plural Buy 15 400 R$15.30 R$6,120.00 Shares Common Brasil Plural Buy 15 400 R$15.31 R$6,124.00 Shares Common Brasil Plural Buy 15 12,900 R$15.32 R$197,628.00 Shares Common Brasil Plural Buy 15 20,000 R$15.33 R$306,600.00 Shares Common Brasil Plural Buy 15 35,200 R$15.34 R$539,968.00 Shares Common Brasil Plural Buy 15 17,400 R$15.35 R$267,090.00 Shares Common Brasil Plural Buy 15 11,100 R$15.36 R$170,496.00 Shares Common Brasil Plural Buy 15 2,600 R$15.37 R$39,962.00 Shares Common Brasil Plural Buy 15 7,900 R$15.38 R$121,502.00 Shares Common Brasil Plural Buy 15 28,100 R$15.39 R$432,459.00 Shares Common Brasil Plural Buy 15 25,200 R$15.40 R$388,080.00 Shares Common Brasil Plural Buy 15 32,900 R$15.41 R$506,989.00 Shares Common Brasil Plural Buy 15 40,800 R$15.42 R$629,136.00 Shares Common Brasil Plural Buy 15 10,200 R$15.43 R$157,386.00 Shares Common Brasil Plural Buy 15 27,200 R$15.44 R$419,968.00 Shares Common Brasil Plural Buy 15 6,000 R$15.45 R$92,700.00 Shares Common Brasil Plural Buy 15 4,600 R$15.46 R$71,116.00 Shares Common Brasil Plural Buy 15 9,800 R$15.47 R$151,606.00 Shares Common Brasil Plural Buy 15 2,200 R$15.48 R$34,056.00 Shares Common Brasil Plural Buy 15 5,200 R$15.49 R$80,548.00 Shares Common Brasil Plural Buy 15 3,300 R$15.50 R$51,150.00 Shares Common Brasil Plural Buy 15 6,000 R$15.51 R$93,060.00 Shares Common Brasil Plural Buy 15 4,700 R$15.52 R$72,944.00 Shares Common Brasil Plural Buy 15 4,200 R$15.53 R$65,226.00 Shares Common Brasil Plural Buy 15 5,800 R$15.54 R$90,132.00 Shares Common Brasil Plural Buy 15 10,100 R$15.55 R$157,055.00 Shares Common Brasil Plural Buy 16 600 R$15.24 R$9,144.00 Shares Common Brasil Plural Buy 16 9,100 R$15.25 R$138,775.00 Shares Common Brasil Plural Buy 16 200 R$15.26 R$3,052.00 Shares Common Brasil Plural Buy 16 11,100 R$15.27 R$169,497.00 Shares Common Brasil Plural Buy 16 5,100 R$15.28 R$77,928.00 Shares Common Brasil Plural Buy 16 39,200 R$15.29 R$599,368.00 Shares Common Brasil Plural Buy 16 54,700 R$15.30 R$836,910.00 Shares Common Brasil Plural Buy 16 1,800 R$15.31 R$27,558.00 Shares Common Brasil Plural Buy 16 15,000 R$15.32 R$229,800.00 Shares Common Brasil Plural Buy 16 18,400 R$15.33 R$282,072.00 Shares Common Brasil Plural Buy 16 31,100 R$15.34 R$477,074.00 Shares Common Brasil Plural Buy 16 23,400 R$15.35 R$359,190.00 Shares Common Brasil Plural Buy 17 1,500 R$15.40 R$23,100.00 Shares Common Brasil Plural Buy 17 4,900 R$15.41 R$75,509.00 Shares Common Brasil Plural Buy 17 7,800 R$15.42 R$120,276.00 Shares Common Brasil Plural Buy 17 14,800 R$15.43 R$228,364.00 Shares Common Brasil Plural Buy 17 1,200 R$15.44 R$18,528.00 Shares Common Brasil Plural Buy 17 7,800 R$15.45 R$120,510.00 Shares Common Brasil Plural Buy 17 400 R$15.46 R$6,184.00 Shares Common Brasil Plural Buy 17 4,200 R$15.47 R$64,974.00 Shares Common Brasil Plural Buy 17 3,800 R$15.48 R$58,824.00 Shares Common Brasil Plural Buy 17 14,900 R$15.49 R$230,801.00 Shares Common Brasil Plural Buy 17 24,300 R$15.50 R$376,650.00 Shares Common Brasil Plural Buy 17 1,000 R$15.51 R$15,510.00 Shares Common Brasil Plural Buy 17 2,800 R$15.52 R$43,456.00 Shares Common Brasil Plural Buy 17 15,200 R$15.53 R$236,056.00 Shares Common Brasil Plural Buy 17 7,800 R$15.54 R$121,212.00 Shares Common Brasil Plural Buy 17 119,400 R$15.55 R$1,856,670.00 Shares Common Brasil Plural Buy 17 1,300 R$15.56 R$20,228.00 Shares Common Brasil Plural Buy 17 32,000 R$15.57 R$498,240.00 Shares Common Brasil Plural Buy 17 18,100 R$15.58 R$281,998.00 Shares Common Brasil Plural Buy 17 26,400 R$15.59 R$411,576.00 Shares Common Brasil Plural Buy 17 22,200 R$15.60 R$346,320.00 Shares Common Brasil Plural Buy 17 4,000 R$15.70 R$62,800.00 Shares Common Brasil Plural Buy 17 9,400 R$15.72 R$147,768.00 Shares Common Brasil Plural Buy 17 26,700 R$15.73 R$419,991.00 Shares Common Brasil Plural Buy 17 3,900 R$15.74 R$61,386.00 Shares Common Brasil Plural Buy 17 14,300 R$15.75 R$225,225.00 Shares Common Brasil Plural Buy 18 1,400 R$15.72 R$22,008.00 Shares Common Brasil Plural Buy 18 6,700 R$15.73 R$105,391.00 Shares Common Brasil Plural Buy 18 3,100 R$15.74 R$48,794.00 Shares Common Brasil Plural Buy 18 20,400 R$15.75 R$321,300.00 Shares Common Brasil Plural Buy 18 27,500 R$15.76 R$433,400.00 Shares Common Brasil Plural Buy 18 33,300 R$15.77 R$525,141.00 Shares Common Brasil Plural Buy 18 36,500 R$15.78 R$575,970.00 Shares Common Brasil Plural Buy 18 22,300 R$15.79 R$352,117.00 Shares Common Brasil Plural Buy 18 208,200 R$15.80 R$3,289,560.00 Shares Common Brasil Plural Buy 18 3,800 R$15.83 R$60,154.00 Shares Common Brasil Plural Buy 18 10,000 R$15.84 R$158,400.00 Shares Common Brasil Plural Buy 18 286,200 R$15.85 R$4,536,270.00 Shares Common Brasil Plural Buy 18 100,000 R$15.88 R$1,588,000.00 Shares Common Brasil Plural Buy 19 8,900 R$15.82 R$140,798.00 Shares Common Brasil Plural Buy 19 31,400 R$15.83 R$497,062.00 Shares Common Brasil Plural Buy 19 30,900 R$15.84 R$489,456.00 Shares Common Brasil Plural Buy 19 80,200 R$15.85 R$1,271,170.00 Shares Common Brasil Plural Buy 19 5,000 R$15.86 R$79,300.00 Shares Common Brasil Plural Buy 19 26,900 R$15.87 R$426,903.00 Shares Common Brasil Plural Buy 19 19,900 R$15.88 R$316,012.00 Shares Common Brasil Plural Buy 19 62,400 R$15.89 R$991,536.00 Shares Common Brasil Plural Buy 19 25,500 R$15.90 R$405,450.00 Shares Common Brasil Plural Buy 19 8,100 R$15.91 R$128,871.00 Shares Common Brasil Plural Buy 19 9,000 R$15.92 R$143,280.00 Shares Common Brasil Plural Buy 19 11,400 R$15.93 R$181,602.00 Shares Common Brasil Plural Buy 19 13,800 R$15.94 R$219,972.00 Shares Common Brasil Plural Buy 19 13,300 R$15.95 R$212,135.00 Shares Common Brasil Plural Buy 19 2,900 R$15.96 R$46,284.00 Shares Common Brasil Plural Buy 19 3,800 R$15.97 R$60,686.00 Shares Common Brasil Plural Buy 19 2,900 R$15.98 R$46,342.00 Shares Common Brasil Plural Buy 19 4,900 R$15.99 R$78,351.00 Shares Common Brasil Plural Buy 19 11,500 R$16.00 R$184,000.00 Shares Common Brasil Plural Buy 22 40,200 R$15.90 R$639,180.00 Shares Common Brasil Plural Buy 22 2,000 R$15.98 R$31,960.00 Shares Common Brasil Plural Buy 22 1,000 R$15.99 R$15,990.00 Shares Common Brasil Plural Buy 22 2,000 R$16.00 R$32,000.00 Total Buy R$153,810,226.00 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Tot al Shares Common 11,286,572,378 71.8313 71.8313 ADR (*) Common 44,460 0.0003 0.0003 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In December, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 7,825 0.0000 0.0000 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Tot al Shares Common 7,825 0.0000 0.0000 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMBEV S.A. By: /s/ Nelson José Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer Date:January 9, 2015
